UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6847


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ALAN PETER DARCY, a/k/a Alan D’arcy, a/k/a Irish Darcy,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:17-cr-00036-MR-WCM-1)


Submitted: December 14, 2020                                  Decided: February 10, 2021


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Alan Peter Darcy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alan Peter Darcy appeals the district court’s orders denying his pro se “Emergency

Motion” and his subsequent counseled motion to strike. We have reviewed the record and

find no reversible error. Accordingly, we affirm substantially for the reasons stated by the

district court. United States v. Darcy, No. 1:17-cr-00036-MR-WCM-1 (W.D.N.C. May 26

& 27, 2020); see also United States v. Janati, 374 F.3d 263, 273 (4th Cir. 2004)

(recognizing district courts’ “wide-ranging control over management of their dockets”).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2